ICJ_059_NuclearTests_NZL_FRA_1974-12-20_ORD_01_NA_03_EN.txt. 537 NUCLEAR TESTS (ORDER 20 XII 74)

has she invoked any basis of jurisdiction vis-à-vis France in her request to
intervene.

The Court should have decided upon this request itself as required by
Article 62 of the Statute of the Court and should, in my view, have rejected
it on the ground that the condition of reciprocity of an obligation to accept
the Court’s jurisdiction was wholly absent between Fiji and France.

Judges DirLARD and Sir Humphrey WaLpock make the following
joint declaration:

The Order states that, the Court having found that the claim of New
Zealand no longer has any object, the Court is not called upon to give a
decision thereon and consequently there will no longer be any proceedings
to which intervention can relate. The Application of the Government of
Fiji has, according to the Order, therefore lapsed.

The conclusion flows logically from the premise. As Members of the
Court, bound by its decision in the Nuclear Tests case, we are therefore
impelled to vote in favour of the Order. It is clearly not possible for the
Government of Fiji to intervene in proceedings, when, by the Judgment of
the Court, no proceedings exist.

Having said this we feel it incumbent on us to state that we do not agree
with the premise which furnishes the ground on which the Court’s con-
clusion rests. As indicated in detail in the dissenting opinion of ourselves
and some of our colleagues, we do not agree that the Court should have
decided that no further action is called for on the claim of New Zealand
against France.

If, in the case of New Zealand v. France, the views of the minority had
prevailed, the issue of.Fiji’s intervention would have required examination
in order to determine whether or not there existed a sufficient jurisdic-
tional link between Fiji and France to justify the former’s intervention
under Article 62 of the Court’s Statute. Furthermore, in our view an
opportunity should have been given to Fiji to be heard on the issue before
this determination was made.

It follows from what we have said above that, while we feel impelled to
vote for the Order of the Court, our reasons for doing so differ in certain
respects from those advanced by the Court.

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have concurred in voting for the dismissal of Fiji’s application to
intervene under Article 62 of the Statute for a reason other than that on

6
